Affirming.
This appeal presents from another viewpoint the direct and interrelated questions of fact and law which were considered and determined adversely to the city of Louisville in Wirth et al. v. Board of Education for Jefferson County et al., 262 Ky. 291,  90 S.W.2d 62, to which the city of Louisville was a party.
In its brief the city concedes that "certain language used in" it "seems to militate against the contention" of the Louisville board of education, but it further insists that our opinion on "the question of the respective right to the school per capita involved in the case" is dictum. The questions of Wirth's residence and his right to attend the common schools of the district under the school law, and thus receive the benefit of the per capita to which the district was entitled by reason of his *Page 448 
home being at Heady's residence in that district, were so interrelated with the determinative issues in the case, they could not be determined intelligently and fairly without at the same time deciding that the school census of the district in which Heady resided should include Wirth as a pupil of the school in that district, which entitled him to receive the benefit of the school per capita.
Conceding, however, that our conclusion as to the right of the district in which Heady resided to include Wirth in the census of the pupils of the district, and as to its right to receive the school per capita from the commonwealth because thereof, was dictum, we adopt it as our conclusion on this issue in the present case.
It is therefore entirely unnecessary again to review this or any other question raised herein.
Wherefore, the judgment is affirmed.